UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7166



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THOMAS WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Williams D. Quarles, Jr., District Judge.
(CR-02-236-S; CA-04-2622-WDQ)


Submitted:   November 22, 2005            Decided:   December 7, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Roll Conte, Washington, D.C., for Appellant.        Bonnie S.
Greenberg, OFFICE OF THE UNITED STATES ATTORNEY,          Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Thomas Williams, a federal prisoner, seeks to appeal the

district court’s order dismissing as untimely his motion filed

under 28 U.S.C. § 2255 (2000), and denying a subsequent motion to

alter or amend the judgment.               These orders are not appealable

unless    a    circuit    justice    or    judge   issues    a    certificate        of

appealability.       28 U.S.C. § 2253(c)(1) (2000).              A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”              28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional      claims      is   debatable     and   that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record and conclude that Williams has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions      are   adequately      presented      in   the

materials      before    the    court     and   argument    would      not    aid   the

decisional process.

                                                                             DISMISSED




                                        - 2 -